                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 LAQUENTIN BANKS,

        Plaintiff,                                                   ORDER
 v.
                                                            Case No. 18-cv-52-wmc
 DAVID MAHONEY,

        Defendant.


       On February 20, 2019, the court dismissed plaintiff LaQuentin Banks’ claim in this

lawsuit with prejudice for failure to prosecute. (Dkt. #40.) The court reasoned that even

though Judge Crocker issued an order on January 14, 2019, explaining that Banks would

need to comply with defendant’s request for a properly executed medical record disclosure

from to avoid dismissal of his claim for failure to prosecute, Banks failed to do so, nor had

he taken other action suggesting he was continuing to prosecute his claim. However, on

February 25, 2019, the court received a letter from Banks (dated February 20), in which

he wrote that when defendants took his deposition, he asked questions about the medical

record disclosure form but did not sign it at the time. (Dkt. #42.) Construing this letter

as a motion to reopen this lawsuit, the court requested a response from defendant. Having

reviewed that response, the court is denying his request.

       Defendant explains that on January 10, 2019, defense counsel deposed Banks.

Counsel offered him multiple opportunities to sign the authorization form but declined to

do so at the close of the deposition, stating that he would need to review the authorizations

before signing them. (Dkt. #43 at 2.) However, defendant’s counsel further represented

that since his deposition, Banks still has not provided a signed authorization form. While
perhaps this filing would normally give rise to a factual dispute, since receiving defendant’s

response, Banks has not clarified nor disagreed with defendant’s characterization of his

statements. More importantly, Banks has not indicated that he has turned over a properly

executed medical record disclosure form. As such, Banks still has not complied with the

court’s order and there is no basis to reopen this matter.


                                          ORDER

       IT IS ORDERED that plaintiff LaQuentin Banks’ request to reopen this matter

(dkt. #42) is DENIED.

       Entered this 13th day of March, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge
